276 S.W.3d 394 (2009)
Barney R. GREEN and Jacqueline Green, husband and wife, Plaintiffs/Respondents,
v.
Damon F. STOVER and Helen K. Stover, husband and wife, Defendants/Appellants.
No. ED 91018.
Missouri Court of Appeals, Eastern District, Division Two.
February 3, 2009.
Dale E. Gerecke, Cape Girardeau, MO, for appellants.
Tom K. O'Loughlin, Cape Girardeau, MO, for respondents.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
The defendants, Damon and Helen Stover, appeal the judgment entered by the Circuit Court of Cape Girardeau County in favor of the plaintiffs, Barney and Jacqueline Green. The trial court granted a way of strict necessity ("the roadway") to the Greens over the Stovers' property, awarded the Stovers $7,500 in damages for the roadway, found that the Stovers had interfered with the Greens' use of their court-ordered roadway, and awarded the Greens $5,000 as a result of the Stovers' interference. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided *395 with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court's judgment is affirmed. Rule 84.16(b)(1).